 EAST DAYTONTOOL & DIE COEast Dayton Tool & Die CompanyandInternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO-CLC,and its Local 668.Case 9-AC-25May 28, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThe petition in this case, filed August 27, 1970, seeksthe amendment of a certification issued by the NationalLabor Relations Board on October 3, 1952, to EastDayton Tool Employees Independent Union of Day-ton, Ohio, herein called the Independent, in Case 9-RC-1642 for a unit of the employees of East DaytonTool & Die Company. The Petitioner, InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO-CLC, and its Local 668, hereinafter re-ferred to as IUE, seeks to substitute itself as the cer-tified representative of the Employer's employees.A hearing on the petition was held on October 1, 29,30 and November 23, 1970, at Dayton, Ohio, beforeHearing Officer William A. Molony. During the courseof the hearing a group of individuals, herein called theIndividual Intervenors, were permitted to intervene inthe proceeding as interested parties.' Also, during thecourse of the hearing the Regional Director for Region9 issued an order transferring the case to the Board fordecision. Subsequent to the hearing, each of the partiesfiled a brief with the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board finds the Hearing Officer's rulings madeat the hearing are free from prejudicial error. Theserulings are hereby affirmed.Upon the entire record in this case, the Board furtherfinds as follows:The Board's certification dated October 3, 1952, wasissued to the Independent following a Board-conductedelection in a unit composed of the production andmaintenance employees of East Dayton Tool & DieCompany, hereafter referred to as East Dayton. There-after, as a result of the voluntary agreement of theparties, the employees of Hawker Manufacturing Com-pany, herein called Hawker, a wholly owned subsidiary'The Individual Intervenors area group of employees opposing affiliationwith the IUE The group includes Joseph Cornor, Chester McKinney, andJerome Ryan, each of whom is represented by Attorney James T Lynn, Jr.All of them are employees of the Employer and were members of theIndependent. None of them has served as an elected officer of the Independ-ent Cornor, however, has served as an appointed steward. None of theseindividuals purports to represent the Independent They do not claim to bea labor organization577of East Dayton Tool & Die Company, were added toand became a part of the bargaining unit.' The Inde-pendent then changed its name to East Dayton andHawker Tool Employees Independent Union of Day-ton,Ohio. The most recent bargaining agreement be-tween the Independent (as thus named) and the Em-ployer was executed on or about January 27, 1969, andis effective until September 30, 1971.On June 28, 1970, Joe Barnett, president of the Inde-pendent, approached Harry R. Shay, business repre-sentative of the Petitioner, and discussed with him thequestion of affiliation by the Independent with the Peti-tioner. At Barnett's request, Shay agreed to meet withthe executive committee of the Independent at a futuredate to discuss the affiliation question and to bring anattorney of the Petitioner with him. A meeting wasthereafter held on July 8 between the executive com-mittee of the Independent; John Shanks, the Indepen-dent's attorney; Petitioner's representative Shay; andPetitioner's attorney,Richard Price. In consideringwhat steps could be taken towards bringing about affi-liation of the Independent with the Petitioner, the par-ties discussed, among other things, the fact that articleI of the Independent's constitution provided,inter alia,"This organization shall not be affiliated with any In-ternational Union or other trade, industrial or craftsunion organization, but shall be an independent un-ion." The Independent's attorney advised that in hisopinion, it would be necessary for the Independent toamend the constitution so as to eliminate the prohibi-tion if affiliation with the Petitioner were to be accom-plished. The attorney further advised that the amend-ment could be effected at a duly noticed meeting of theIndependent by an affirmative vote of 75 percent of themembers present at such meeting.On or about July 15, 1970, a notice was posted at theplant on a bulletin board on which the Independentnormally posted notices to its members. The noticestated that a meeting of the Independent would be heldon July 19, 1970, at the Grubsteak House, for the pur-pose of voting to amend article I of the Independent'sconstitution and bylaws.'The membership meeting to amend the constitutionwas held as noticed on July 19. At that time resolutionswere successfully introduced that: (1) article I of theIndependent constitution be amended by substitutingfor the prohibition preventing affiliation with a nationalunion a provision permitting affiliation of the organiza-tion with any labor organization upon majority vote of2The parties stipulated that Hawker and East Dayton constitute a singleemployer of the employees involved within the meaning of the Act TheHawker plant is adjacent to the East Dayton plant and the labor relationspolicies of both companies are formulated and administered by the officersand representatives of East Dayton There is substantial interchange ofemployees between East Dayton and Hawker on a day-to-day basis'The Grubsteak House is a location at which the Independent normallyheld its meetings190 NLRB No. 115 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose members voting in such an election; and (2) themembership be polled by mail ballot on a proposal thatthe Independent become affiliated with the Petitioner;that a charter be issued to the organization as Local668; and on issuance of the charter, all books, records,and moneys of the organization become the moneys,books, and records of Local 668. These resolutionswere passed by unanimous vote.4On the following day (July 20) a notice signed by JoeBarnett, president of the Independent, was posted onthe plant bulletin board. This notice described theaffiliation resolution adopted at the meeting of July 19and further described the voting procedures whichwould be followed in polling the members on the ques-tion of affiliation. The notice stated in relevant part asfollows:On July 21, 1970, ballots will be mailed to allmembers at their addresses as listed on currentunion records. If you do not receive a ballot byFriday, July 24, 1970, contact or call Paul Lein-gang,at 299-4709, and a ballot will be forwardedto you. After marking, the ballot should be placedin the enclosed blank envelope and sealed. Thesealed envelope should then be placed in the sec-ond envelope, which is a self-addressed envelopewhich requires no postage and should be mailed.Ballots must be received by midnight, August 8,1970, to be counted.Ballots willbe counted at 2:00p.m. on Sunday, August 9, 1970, at the Grubsteak,1410 North Main Street.On July 21, the ballots described in the above noticetogether with two enclosed envelopes were mailed tothe approximately 136 unit employees who were mem-bers of the Independent at the addresses listed on cur-rent union records.' One of the two enclosed envelopeswas blank. The other was an envelope stamped formailing,bearing the name and address of the membertowhom the ballot had been sent in the left-handcorner and the name and address of Paul Leingang,secretary of the Independent, as the addressee.On August 9, the officers of the Independent and thebusinessrepresentative of Petitioner met for the pur-poses of tallying the results of the poll. Leingangbrought with him the approximately 108 sealed pread-dressed envelopes which he had received to that date.Barnett then read off the name of the individual on theleft-hand corner of each envelope as Leingang checkedand marked off the name on the list of eligible voters.In each case, when satisfied as to eligibility, Barnett'Thirty-six members voted for the resolution to amend the constitutionSome of the 36 thus voting did not attend the meeting,but submitted theirvotes by proxy to others in advance Only those present at the meeting(about 16 to 20 in number) voted on the affiliation resolution'Ballots were sent to all members in good standing whose dues werecurrent and who were on the payroll as ofJuly 17 TheJuly 17 payroll listwas prepared by the Employer at the request of one of the Independentofficersthen opened the outer envelope and placed the blankinternal envelope with other similar envelopes in aseparate pile. Of the 108 envelopes received, 6 or 7 werenot opened because of doubts in each case as to themembership eligibility status of the individual sendingin the ballot. The 101 blank envelopes were then assem-bled. These were opened by Shay and by Leingang, andone or the other read off the vote "yes" or "no." Thetally was marked by two other Independent officers-Bryant and Holbrook. According to the undisputedevidence, 86 of the 101 ballots counted were markedfor, and 15 were marked against, affiliation.6On August 10, Barnett handed to a representative ofthe Employer a letter describing the affiliation electionand stating that the membership of the Independenthad decided to affiliate with the Petitioner by a vote of86 to 15. The letter "officially informed" the Employerthat effective as of that date, "the Independent was nowone and the same as the Petitioner and its Local 668."The letter also stated " . . . all officers of the union willremain the same until further notice. Further, we willcontinue to honor the contract for its duration." Fi-nally, the letter asked for a meeting "to discuss themodification of the contract to reflect the status of IUEand Local 668 as the bargaining agent." In response tothis letter the Employer first decided to schedule ameeting, but on the advice of its attorney, it later can-celed that decision, refused to recognize the affiliation,and questioned its validity.As of the date of the hearing, and despite the vote ofaffiliation, no steps had been taken to actually dissolvethe Independent. All financial affairs of the Union havebeen conducted in the name of the Independent. Thusthe bank account is still in the name of the Independ-ent; union dues are checked off in the name of theIndependent; and membership forms and check-off au-thorizations are still executed in the name of the Inde-pendent.In opposing the request for an amendment of certifi-cation upon the above facts, the Employer and/or the'No individual told any officer of the Independent prior to the electionthat he had not received a ballot However, after the election,Joseph Cor-nor, one of the Individual Intervenors herein, complained that he had notreceived a ballot Comer's name was admittedly not contained on the eligi-bility listHis status as a member of the Independent in good standing is notestablished by the record.Similarly, there was no protest made about the manner in which theaffiliation poll was conducted until after the results were known.The firstprotest about this was made on August 10 by Daniel Luddington-anotherof the Individual Intervenors herein Luddington voiced his protest to Bar-nett and Leingang Next, in late August or early September, Cornor pre-pared a petition of objection to the attempted affiliation which containedalso a request that the Union's status as Independent be continued. Thatpetition was thereafter signedby 24employees, who were members of thebargaining unit and of the Union,and was presented at the hearing in thiscaseAs above noted,the AC petition which initiated these proceedings beforethe Board was filed August 27 EAST DAYTON TOOL & DIE CO.579Individual Intervenors have presented a number of spe-cific contentions.1.The AC petition herein constitutes an attempt tochange the collective-bargaining representative duringthe life of the current bargaining agreement contrary tothe Board's contract-bar rule.We find this argument without merit as, under Boardlaw, an amendment to certification is not affected bycontract-bar rules.7 Besides, the Petitioner has clearlymade it understood that all contractual commitmentswith the Employer will be fully honored.2.The IUE representatives "actively assisted, di-rected, and indeed enticed officers of the Independent intheir efforts to encourage affiliation with the IUE, " andthereby "raided" the Independent.This contention is unsupported. Thus, the recordshows that it was the Independent which initially con-tacted the IUE, and not the other way around. It is truethat in the months preceding the affiliation vote, repre-sentatives of the IUE and the Independent conferredtogether about procedural matters. Their mutual objectwas to insure that the contemplated affiliation electionwould conform with the constitutional requirements ofboth organizations and would provide the membershipof the Independent with an opportunity to register theirvote on the subject free of any coercion. We do not findthat this activity by the IUE representatives amountedto a raid or otherwise served to nullify the affiliationelection.On the contrary, it was largely directed to-wards assuring the regularity of the procedures used.Accordingly, we find no merit in this contention.3.The purported affiliation poll was conducted indisregard of the provisions of the Independent's constitu-tion and the procedures therein specified for effectingconstitutional amendments.In this respect, the Employer and the IndividualIntervenors refer specifically to articles I and XIV ofthe Independent's constitution as initially adopted.These articles, respectively: (a) prohibited affiliationwith any national union; and (b) required the vote of"75 percent of the members in good standing ... at anymeeting called for that purpose" in order to amend theconstitution. The contending parties argue that as lessthan 75 percent of the union membership attended theJuly 19 meeting at which the resolutions resulting inthe conduct of the affiliation poll in August wereadopted, the resolutions were null and void.In considering this contention, we note the undis-puted evidence that before calling the July 19 meetingthe executive committee of the Independent obtainedfrom the Independent's attorney advice that articleXIV should be interpreted to mean that a constitu-tional amendment could be effected by a vote of 75percent of the members attending a union meeting'See for exampleHamiltonTool and Die Company,190 NLRB No 114called for that purpose;and that resolutions adopted atthat meeting were passed unanimously.Furthermore,the August 19 notice informed the membership of theJuly 19 resolutions and provided the membershipthereby with an opportunity to object to the conduct ofthe affiliation poll. However no member objected to themethod of polling prior to the time the results of thepoll were known.In any event,the results of the affilia-tion election demonstrate the desires of the member-ship to authorize the affiliation without regard to thepossible existence,at the time,of any inhibitory provi-sions in the Independent's constitution.These resultsmay thus fairly be construed as either ratifying theconstitutional amendment action of those attending theJuly 19 meeting,or as a presently effectivede factoamendment of inhibitory constitutional provisions. Wenote, in this respect,that more than 75 percent of themembership cast ballots in the poll.'We accordinglyreject this contention of the Employer and the In-dividual Intervenors.4.The mail ballot was not conducted withsufficientsafeguardsto insure either themarking ofthe ballot bythe individual member to whom it was sent or the secrecyof thevoter's choice.The relevant evidence showed that no individual ob-jected to the poll on the grounds here asserted by theEmployer;that all members were advised of the dateand place the ballots would be counted;and that nomember was prohibited from being present at thatmeeting if he so desired.Furthermore,there is affirma-tive evidence,detailed,supra,that the ballots were infact opened and counted in a manner which bothaffirmed the eligibility of the voter and preserved thesecrecy of his vote.It is suggested that the procedures used during thiselection may not have measured up to the standards theBoard demands for its own mail ballot elections. Buteven so,on the facts of this case,we are not willing tofind that the procedures used were so substantially ir-regular as to negate the validity of the election. On thecontrary,it is our considered judgment that,in circum-stances of this case, the poll represented a fair meansfor ascertaining the desires of the participating mem-bership,and the vote in fact reflected the membership'sfree choice.Accordingly,we find no merit in this con-tention.'5.The Board should not permit its amendment ofcertificationprocedures to be used in a situation where,as here, the organization seeking to substituteitself forAs has been frequently stated, the Board does not ordinarily concernitself with determining whether membership meetings have been held instrict conformity with a union's constitutional provisions absent an affirma-tive showing-not here made-of clear irregularity SeeHamilton Tool Co.,190 NLRB No 114;Gate City Optical Co.,175 NLRB No 1729CfHamilton Tool Co., supra, American BridgeDivision, United StatesSteel Corporation,185 NLRB No 98,Gate City Optical Company, supra. 580DECISIONSOF NATIONALLABOR RELATIONS BOARDthe certified representative is not precisely the same or-ganization which it seeks to displace.This argument is identical to that made by the em-ployer party to theHamilton Tool Companycase,su-pra.The Board's reasons for rejecting the argument inthat case are fully applicable here. For here, as there,the certified labor organization does not oppose amend-ment and is not presently a separate functioning entity.Indeed, the certified union has now become the Peti-tioner.106.Nonmembers were improperly denied the right tovote despite the fact that they were "vitally affected" bythe affiliation action.This contention also is similar in nature to one pre-sented in theHamilton Toolcase,supra.After dueconsideration it was rejected by a majority of theBoard." Furthermore, in this case approximately 90percent of the approximately 146 unit employees weremembers; notices of the affiliation election were ini-tially posted on plant bulletin boards over 3 weeks inadvance; all members and presumably all former non-members who chose to become members in the interimwere thus given an opportunity to attend and to vote.We also note, moreover, that even if all the votes of thenonmembers were to be taken as voting "no," the re-sults of the election would not be affected."2.We shall also grant the request of Petitioner, madeat the hearing, for the further amendment of the certifi-cation so as to include within the unit as there describedthe production and maintenance employees who arecarried on the payroll of Hawker Manufacturing Com-pany and who perform their work functions out of aplant adjacent to that of the East Dayton Tool & DieCompany. This request is predicated upon the undis-puted facts, set out above, that shortly after the Board'scertification issued, the parties agreed to bargain for theHawker employees as part of a single unit embracingthem together with the employees in the certified unit,and that all bargaining contracts since that date havebeen negotiated for such a unit. Although the Em-ployer has opposed Petitioner's request that its name besubstituted for that of the Independent on the certifica-tion, it has not opposed the request to amend the de-scription of the certified unit. Indeed, the Employerstipulated that it and Hawker constitute a single em-ployer of the employees of both within the meaning ofthe Act, that there is substantial interchange of em-ployees between the two plants involved on a day-to-day basis, and that both plants' employees have beenand are currently represented as one single unit.ORDERConclusions1.Having carefully examined all the circumstancesrelevant to this question posed by the amendment tocertification petition, we can perceive no reason forrefusing to grant Petitioner's request.As we believe that this requested amendment wouldinsure the employees a continuity of their organizationand representation, we shall amend the certification inthis case to reflect the current name and affiliation ofthe certified union.131°A conclusion that Petitioner is, in legal effect,no more than an organi-zational continuity of the Independent is not rebutted by the evidenceshowing that the organization's affairs(including its financial accounts andits administration of the contract) are conducted in the name of the Inde-pendent For, as clearly appears, these practices were occasioned chiefly bythe fact that the Employer refused to recognize Petitioner and insisted upondealing with its officers only as representatives of the Independent" Chairman Miller concurred specially in that case He deems the viewsthere expressed to be equally applicable here" CfNorth Electric Company,165 NLRB 942This amendment is not to be construed, however, as having the forceIt is hereby ordered that the petition to amend thecertification filed by International Union of Electrical,Radio, and Machine Workers, AFL-CIO-CLC, and itsLocal 668 be, and it hereby is, granted, and that thecertification of representative issued in Case 9-RC-1642 be amended by: (1) substituting "InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO-CLC, and its Local 668" for "East DaytonTool Employees Independent Union," and (2) by spe-cifically including the production and maintenance em-ployees of the East Dayton, Ohio, plant of HawkerManufacturing Co. in the description of the appropri-ate unit.MEMBER JENKINS, dissenting:For the reasons stated in my dissent inNorth ElectricCompany, Inc.,165 NLRB 942, I would not amend thecertification.and effect of a new certification of representative